Exhibit 10.1

 

Execution

 

AMENDMENT NO. 2 TO FOURTH AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
dated as of June 3, 2020 (this “Amendment No. 2”), is entered into by and among
Lerner New York, Inc., a Delaware corporation (“Lerner”), Lernco, Inc., a
Delaware corporation (“Lernco”), Lerner New York Outlet, LLC, a Massachusetts
limited liability company (“Lerner Outlet”), Lerner New York FTF, LLC, a
Delaware limited liability company (“Lerner FTF”, and together with Lerner,
Lernco and Lerner Outlet, collectively, “Borrowers” and individually each a
“Borrower”), RTW Retailwinds, Inc., a Delaware corporation (“RTW”), Lerner New
York Holding, Inc., a Delaware corporation (“Parent”), New York & Company
Stores, Inc., a New York corporation (“NY & Co Stores”), Lerner New York GC,
LLC, an Ohio limited liability company (“Lerner GC”), and FTF GC, LLC, an Ohio
limited liability company (“FTF”, and together with RTW, Parent, NY &Co Stores
and Lerner GC, collectively, “Guarantors” and each a “Guarantor”), Wells Fargo
Bank, National Association, in its capacity as administrative and collateral
agent (in such capacity, “Agent”) pursuant to the Loan Agreement (as hereinafter
defined) acting for and on behalf of the financial institutions which are
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors are parties to financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Fourth Amended and Restated Loan and Security
Agreement, dated October 24, 2014, as amended (as the same now exists and is
amended and supplemented pursuant hereto and may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith or related thereto (as
may from time to time be amended, modified, supplemented, extended, renewed,
restated, or replaced, collectively, the “Financing Agreements”);

 

WHEREAS, Agent has become aware that certain Events of Default, as described on
Exhibit A attached hereto, have occurred and are continuing as of the date
hereof (such Event of Default being collectively referred to herein as the
“Existing Defaults”);

 

WHEREAS, as a result of the Existing Defaults, and in accordance with the terms
of the Loan Agreement and applicable law, the Agent and the Lenders may, among
other things, (i) declare all or any portion of the unpaid principal amount of
the loans, and all other amounts owing or payable thereunder or under any other
Financing Agreement, to be immediately due and payable, (ii) continue to charge
the Default Rate, (iii) terminate any then outstanding commitments to lend to
the Borrowers, without presentment, demand, protest or other notice of any kind,
and (iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders thereunder or under any other Financing
Agreement, at law or equity;

 

WHEREAS, notwithstanding the foregoing, the Borrowers have requested that the
Agent and the Lenders agree to forbear temporarily from exercising their rights
and remedies against the Borrowers based upon the Existing Defaults, and the
Agent and the Lenders are willing to do so, but only to the extent, and on the
terms and conditions, expressly set forth herein;

 





 

 

WHEREAS, Borrowers and Guarantors have also requested that Agent and Lenders
agree to amend certain terms and conditions of the Loan Agreement as set forth
in this Amendment No. 2;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Definitions. For purposes of this Amendment No. 2, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

 

2.          Amendments to Loan Agreement. As of the Amendment No. 2 Effective
Date, the Loan Agreement is amended as follows:

 

(a)              Section 1.1. Section 1.1 of the Loan Agreement is amended by
the addition, in alphabetical order, or the amendment and restatement, as
applicable, of the following definitions to read in their entirety as follows:

 

“Amendment No. 2” means Amendment No. 2 to Fourth Amended and Restated Loan and
Security Agreement, dated as of June 3, 2020, among Agent, Lenders, Borrowers
and Guarantors, as may be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

“Amendment No. 2 Effective Date” means the date on which all of the conditions
precedent to the effectiveness of Amendment No. 2 shall have been satisfied or
shall have been waived by Agent in writing.

 

“Applicable LC Margin” means at any time as to the Letter of Credit Rate for
documentary Letters of Credit and the Letter of Credit Rate for standby Letters
of Credit, the applicable percentages (on a per annum basis) as follows: (a)
2.50% for Standby Letters of Credit; and (b) 1.25% for Documentary Letters of
Credit.

 

“Applicable Margin” means, at any time, as to the Interest Rate for Base Rate
Loans and the Interest Rate for LIBOR Rate Loans, the applicable percentages (on
a per annum basis) as follows: (a) 2.50% for LIBOR Rate Loans (the “LIBOR Rate
Margin”) and (b) 1.50% for Base Rate Loans (the “Base Rate Margin”).

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by Agent and Borrowers giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for US Dollar-denominated syndicated credit facilities and
(b) the Benchmark Replacement Adjustment; provided, that, if the Benchmark
Replacement as so determined would be less than 0.50%, the Benchmark Replacement
will be deemed to be 0.50% for the purposes of this Agreement.

 

“Borrowing Base” means, at any time, the amount equal to:

 

(a)               the sum of:

 



-2-

 

 

(i)        the lesser of (A) the sum of (1) ninety percent (90%) of the Net
Amount of Eligible Sell-Off Vendors Receivables of Borrowers, plus (2) ninety
percent (90%) of the Net Amount of Eligible Damaged Goods Vendors Receivables of
Borrowers, and (B) $3,500,000, plus

 

(ii)       ninety percent (90%) of the Net Amount of the Eligible Credit Card
Receivables of Borrowers other than PayPal Receivables, plus

 

(iii)      the lesser of (A) ninety percent (90%) of the Net Amount of Eligible
Credit Card Receivables of Borrowers consisting of PayPal Receivables and (B)
$500,000, plus

 

(iv)      ninety percent (90%) of the Net Recovery Percentage multiplied by the
Value of the Eligible Landed Inventory of Borrowers, plus

 

(v)       the lesser of (A) the sum of (1) ninety percent (90%) of the Net
Recovery Percentage multiplied by the Landed Value of Eligible In-Transit
Inventory of Borrowers plus (2) ninety percent (90%) of the Net Recovery
Percentage multiplied by the Landed Value of Eligible In-Transit LC Inventory of
Borrowers, and (B) the amount equal to the lesser of (1) fifteen percent (15%)
of the Borrowing Base and (2) $5,000,000, plus

 

(vi)      one hundred percent (100%) of Eligible Cash Collateral; minus,

 

(b)       the Reserves and the Bank Product Reserves.

 

Agent shall have the right to revise the advance rates in, establish Reserves
against or sublimits in the Borrowing Base in such amounts and with respect to
such matters as Agent in its good faith discretion shall deem necessary or
appropriate, at all times and after Agent has completed its updated field
audits, examinations and appraisals of the Collateral; provided, that, (i) so
long as no Default or Event of Default exists or has occurred and is continuing,
Agent shall give to Borrowers ten (10) Business Days’ telephonic or electronic
notice and (ii) if a Default or Event of Default exists or has occurred and is
continuing, Agent shall give to Borrowers three (3) Business Days’ telephonic or
electronic notice if (A) Agent establishes Reserves relating to new categories
of Reserves, (B) Agent changes the methodology of calculating Reserves, (C)
Agent establishes sublimits in the Borrowing Base or (D) Agent revises the
advance rates set forth in subparagraph (a)(iii) and (a)(iv) above based on the
results of appraisals of the Inventory conducted in accordance with Section 7.3
hereof that are on a “going out of business sale” basis, net of liquidation
expenses. The amounts of Eligible Inventory shall be determined based on the
lesser of the amount of Inventory set forth in the general ledgers of Borrowers
or the perpetual inventory records maintained by Borrowers. The foregoing
notwithstanding, in the event Agent is required to establish Reserves to
preserve or protect or maximize the value of the Collateral, Agent shall only
provide Borrowers with notice at the time such Reserve is established.

 

“Letter of Credit Sublimit” means $10,000,000.

 

“LIBOR Rate” means the greater of (a) 0.50% and (b) the rate per annum as
published by ICE Benchmark Administration Limited (or any successor page or
other commercially available source as the Agent may designate from time to
time) as of 11:00 a.m., London time, two Business Days prior to the commencement
of the requested Interest Period, for a term, and in an amount, comparable to
the Interest Period and the amount of the LIBOR Rate Loan requested (whether as
an initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with this Agreement (and, if any such published rate is below zero, then the
rate determined pursuant to this clause (b) shall be deemed to be zero). Each
determination of the LIBOR Rate shall be made by the Agent and shall be
conclusive in the absence of manifest error.

 



-3-

 

 

“Material Budget Deviation” shall mean, on a cumulative basis for the four-week
period ending May 30, 2020 and on a rolling four-week basis as of the last day
of each week thereafter, “Net Cash Flow” as set forth in the Budget for such
period is (a) if such amount is a positive number, less than 85% of the
projected surplus cash flow or (b) if such amount is a negative number, more
than 115% of the projected deficit cash flow.

 

“Revolver Commitment” means, with respect to each Revolving Loan Lender, its
Revolver Commitment, and, with respect to all Revolving Loan Lenders, their
Revolver Commitments, in each case as such Dollar amounts are set forth beside
such Revolving Loan Lender’s name under the applicable heading on Schedule C-1
to this Agreement or in the Assignment and Acceptance pursuant to which such
Revolving Loan Lender became a Revolving Loan Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 hereof, and
as such amounts may be decreased by the amount of reductions in the Revolver
Commitments made in accordance with Section 2.6 hereof.

 

(b)             Section 2.5. Section 2.5 of the Loan Agreement is deleted in its
entirety and replaced with the following:

 

2.5       [Reserved]

 

(c)             Section 6.4. Section 6.4 of the Loan Agreement is amended by the
addition of new clauses (e) and (f) to read in their entirety as follows:

 

(e)       If, as of the close of business on June 13, 2020 or any Business Day
thereafter, the aggregate amount of cash in any Deposit Account maintained by
Borrowers and Guarantors exceeds $40,000,000, then Borrowers shall, on the next
Business Day thereafter, prepay Revolving Loans in an aggregate principal amount
equal to such excess (up to the amount of such outstanding Revolving Loans).

 

(f)       Borrowers shall cause the outstanding principal balance of the
Revolving Loans to be reduced to $0 on or before August 15, 2020.

 

(d)             Section 7.1. Sections 7.1(a)(i), (ii), (iii) and (iv) of the
Loan Agreement are amended and restated in their entirety to read as follows:

 

(a)       Borrowers shall provide Agent with the following documents in a form
satisfactory to Agent:

 

(i)       as soon as possible after the end of each week (but in any event
within three (3) Business Days after the end thereof), as of the end of the
preceding week: (A) Inventory reports by category, and (B) a Collateral mix
report, in form and substance satisfactory to Agent;

 



-4-

 

 

(ii)       as soon as possible after the end of each week (but in any event
within three (3) Business Days after the end thereof), as of the end of the
preceding week, a Borrowing Base Certificate, certified by the principal
accounting officer, treasurer or principal financial officer of each Borrower as
true and correct, which shall include the calculation of the Compliance Excess
Availability and the calculation of Net Amount of Eligible Credit Card
Receivables, Net Amount of Eligible Damaged Goods Vendors Receivables and Net
Amount of Eligible Sell-Off Vendors Receivables after giving effect to the
assertion of any claims, offsets, defenses or counterclaims by any account
debtor, or any disputes with account debtors, or any settlement, adjustment or
compromise thereof;

 

(iii)      as soon as possible after the end of each week (but in any event
within three (3) Business Days after the end thereof), as of the end of the
preceding week, (A) perpetual Inventory reports by location and category (and
including the amounts of Inventory and the value thereof at any leased locations
and at premises of warehouses, bailees or other third parties in possession of
the Collateral), (B) the addresses of all new retail store locations of any
Borrower or Guarantor opened, and existing retail store locations closed or
sold, in each case during the immediately preceding fiscal month, and (C) a
report of all deposit accounts (including without limitation local retail store
deposit accounts) opened by any Borrower or Guarantor with any bank during the
immediately preceding fiscal month, which report shall include the Borrower or
Guarantor in whose name the account is maintained, the account number of such
account, the name and address of the bank at which such account is maintained,
the purpose of such account and the amount held in such account if any, on or
about the date of such report;

 

(iv)      as soon as possible after the end of each week (but in any event
within three (3) Business Days after the end thereof), as of the end of the
preceding week, a report detailing Inventory turnover;

 

(e)             Section 9.6. Section 9.6(a)(ii) of the Loan Agreement is deleted
in its entirety and replaced with the following:

 

(ii)       [reserved];

 

(f)              Section 9.6. Section 9.6 of the Loan Agreement is amended by
the addition of new clause (e) to read in its entirety as follows:

 

(e)       Budget.

 

(i)        Borrowers have prepared and delivered to Agent and Lenders their
weekly cash forecast, commencing with the week ending May 9, 2020 through the
week ending August 29, 2020, attached as Exhibit B to Amendment No. 2. The
weekly cash forecast attached as Exhibit B to Amendment No. 2 shall be updated
on or before June 30, 2020 to cover the thirteen (13) week period commencing
June 27, 2020 through the week ending September 19, 2020 (the cash forecast
attached as Exhibit B, together with the updated cash forecast delivered to
Agent and Lenders, and acceptable to Agent, in accordance with the terms of this
Agreement is referred to herein as the “Budget”).

 

(ii)       Not later than the close of business on the Tuesday following the end
of each week, Borrowers shall deliver or cause to be delivered to Agent and
Lenders, in form and substance satisfactory to Agent in its Permitted
Discretion, a report (the “Budget Compliance Report”) that sets forth, on (A) on
a cumulative basis for the four-week period ending June 6, 2020 and on a rolling
four week basis thereafter, a comparison of the actual cash receipts and
disbursements for each line item of the Budget to the projected cash receipts
and disbursements for the previous week, and (B) a certification from chief
financial officer, treasurer or chief accounting officer of Borrowers that the
information contained in the Budget Compliance Report is true and accurate.

 



-5-

 

 

(g)             Section 10.1. Sections 10.1 of the Loan Agreement is amended by
deleting “.” At the end of clause (o) and adding “; or” in its place, and by the
addition of new clause (p) to read in its entirety as follows:

 

(p)       the occurrence of a Material Budget Deviation.

 

3.          References. Each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import, and each
reference in the other Financing Agreements to the “Loan Agreement” (including,
without limitation, by means of words such as “thereunder” or “thereof” and
words of similar import), shall mean and be a reference to the Loan Agreement,
as amended by this Amendment No. 2. Agent, each of the Lenders signatory hereto,
each Borrower and each Guarantor consent to the amendment of the Loan Agreement
pursuant to this Amendment No. 2.

 

4.          Acknowledgment of Existing Defaults. Each Borrower acknowledges and
agrees that each of the Existing Defaults has occurred and continues to exist as
of the date of this Amendment No. 2.

 

5.          Agent and Lenders’ Agreement to Forbear from Enforcement Action.
Subject to the terms and conditions contained herein, the Agent and the Lenders
agree to forbear from exercising their rights and remedies under the Financing
Agreements that arise solely as a result of the occurrence of the Existing
Defaults during (but only during) the period (such period being hereafter
referred to as the “Forbearance Period”) commencing on the Amendment No. 2
Effective Date and ending on the earliest to occur of: (i) June 30, 2020, (ii)
the date any breach by any Borrower of any of the terms set forth in this
Amendment No. 2, and (iii) the date of the occurrence of any additional Defaults
or Events of Default under the Loan Agreement or other Financing Agreements
(other than the Existing Defaults) (the “Forbearance Termination Date”). The
forbearance contained in this Amendment No. 2 shall not constitute a waiver of
any of the Existing Defaults or any other default or event of default that has
occurred as of the date hereof, that may be continuing as of the date hereof or
that may occur after the date hereof, whether any such defaults or events of
default are the same or similar to the Existing Defaults. Each Borrower hereby
acknowledges and affirms that, at any time on or after the Forbearance
Termination Date, the agreement of the Agent and the Lenders to forbear from
exercising their rights and remedies under the Loan Agreement and other
Financing Agreements shall automatically and without further action terminate
and be of no force and effect; it being understood and agreed that the effect of
such termination will be to permit Agent and Lenders to immediately exercise,
without any further notice or forbearance of any kind, all of its rights and
remedies under the Loan Agreement, Financing Agreements, applicable law or
otherwise, without further notice or demand.

 

6.          Representations and Warranties. Each Borrower and each Guarantor,
jointly and severally, represents and warrants with and to Agent, the other
members of the Lender Group and Bank Product Providers as follows:

 

(a)              No Default or Event of Default exists or has occurred and is
continuing as of the date hereof other than the Existing Defaults;

 



-6-

 

 

(b)              The execution, delivery and performance of this Amendment No. 2
and any other agreements, documents and instruments executed or delivered by any
Borrower or Guarantor in connection herewith (together with this Amendment No.
2, the “Amendment Documents”) and the consummation of the transactions
contemplated hereby or thereby, and compliance with the provisions hereof or
thereof by each Borrower and Guarantor (i) are all within such Borrower’s or
Guarantor’s corporate or limited liability company powers, (ii) have been duly
authorized, (iii) are not in contravention of law or the terms of such
Borrower’s or Guarantor’s certificate of incorporation, certificate of
formation, bylaws, operating agreement or other organizational documentation, or
any indenture, agreement or undertaking to which such Borrower or Guarantor is a
party or by which such Borrower or Guarantor or its property are bound, except
for those lease agreements of Lerner for which Lerner did not obtain consents
from the parties thereto with respect to this Amendment No. 2, and (iv) will not
result in the creation or imposition of, or require or give rise to any
obligation to grant, any lien, security interest, charge or other encumbrance
upon any property of such Borrower or Guarantor other than liens in favor of
Agent or any Lender as contemplated by the Financing Agreements;

 

(c)              Each of the Amendment Documents to which each Borrower and
Guarantor is a party constitute legal, valid and binding obligations of such
Borrower or Guarantor enforceable in accordance with their respective terms;

 

(d)              All of the representations and warranties set forth in the Loan
Agreement, and the other Financing Agreements, are true and correct in all
material respects after giving effect to the provisions of this Amendment No. 2,
except to the extent any such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate in all material respects on and as of such
earlier date); and

 

(e)              No action of, or filing with, or consent of any Governmental
Authority, and no approval or consent of any other party, is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of any of the Amendment Documents by any Borrower or Guarantor,
except for any actions or filings already made or taken and approvals or
consents previously obtained.

 

7.          Conditions Precedent. The effectiveness of this Amendment No. 2
shall be subject to the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:

 

(a)              On or prior to the Amendment No. 2 Effective Date, Agent shall
have received a prepayment in an amount not less than $20,000,000 to be applied
to the outstanding principal balance of Revolving Loans;

 

(b)              No Default or Event of Default shall exist or have occurred and
be continuing other than the Existing Defaults;

 

(c)              Agent shall have received counterparts of this Amendment No. 2,
duly authorized, executed and delivered by Borrowers, Guarantors, and the
Lenders;

 

(d)              Agent shall have received, in form and substance satisfactory
to Agent, an officer’s certificate or secretary’s certificate from each Borrower
and Guarantor, duly authorized, executed and delivered by an appropriate officer
of such Borrower or Guarantor, in form and substance reasonably satisfactory to
Agent, setting forth the incumbency and specified signatures of each applicable
officer and approving the transactions contemplated by this Amendment No. 2,
together with organizational documents and records of all requisite corporate or
limited liability company action and proceedings in connection with this
Amendment No. 2.

 



-7-

 

 

8.          Release and Covenant Not to Sue.

 

(a)             Release.

 

(i)        In consideration of the agreements of Agent and Lenders contained
herein and the making of Loans and providing of Letters of Credit by or on
behalf of Agent and Lenders to Borrowers pursuant to the Loan Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Borrower and Guarantor on behalf of itself and its
successors, assigns, and other legal representatives, hereby, jointly and
severally, absolutely, unconditionally and irrevocably releases, remises and
forever discharges Agent and each Lender and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other parties being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, matured or
contingent both at law and in equity, which any Borrower or Guarantor, or any of
its successors, assigns, or other legal representatives may now own, hold, have
or claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the date of this Amendment No. 2, including, without limitation, for or on
account of, or in relation to, or in any way in connection with the Loan
Agreement, as amended and supplemented through the date hereof and the other
Financing Agreements.

 

(ii)       Each Borrower and Guarantor understands, acknowledges and agrees that
the release set forth above may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

(iii)      Each Borrower and Guarantor agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted shall affect in any manner
the final and unconditional nature of the release set forth above.

 

(iv)      Each Borrower and Guarantor represents and warrants that each such
Person is the sole and lawful owner of all right, title and interest in and to
all of the claims released hereby and each such Person has not heretofore
voluntarily, by operation of law or otherwise, assigned or transferred or
purported to assign or transfer to any person any such claim or any portion
thereof.

 

(v)       Nothing contained herein shall constitute an admission of liability
with respect to any Claim on the part of any Releasee.

 

(b)             Covenant Not to Sue. Each Borrower and Guarantor, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, jointly and severally, covenants
and agrees with each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Borrower or Guarantor under Section
11(a) hereof. If any Borrower or Guarantor violates the foregoing covenant, each
Borrower and Guarantor agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 



-8-

 

 

(c)             Waiver of Statutory Provisions. EACH BORROWER AND GUARANTOR
HEREBY EXPLICITLY WAIVES ALL RIGHTS UNDER AND ANY BENEFITS OF ANY COMMON LAW OR
STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE RELEASE OF SUCH CLAIMS, AND EACH
BORROWER AND GUARANTOR AGREES THAT NO SUCH COMMON LAW OR STATUTORY RULE OR
PRINCIPLE SHALL AFFECT THE VALIDITY OR SCOPE OR ANY OTHER ASPECT OF THIS
RELEASE.

 

9.          Effect of this Amendment. Except as expressly set forth herein, no
other amendments, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the Amendment No. 2 Effective Date and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 2 or with respect to the subject matter of this Amendment No. 2.
To the extent of conflict between the terms of this Amendment No. 2 and the
other Financing Agreements, the terms of this Amendment No. 2 shall control. The
Loan Agreement and this Amendment No. 2 shall be read and construed as one
agreement.

 

10.        No Novation. The amendment and restatement of the Loan Agreement
pursuant to this Amendment No. 2 and the Loan Agreement shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Obligations and other
obligations and liabilities of Borrowers and Guarantors evidenced by or arising
under the Loan Agreement as amended by this Amendment No. 2 or any of the other
Financing Agreements. Each Borrower and each Guarantor confirms and agrees that
it continues to remain liable for all such Obligations and other obligations and
liabilities, and the liens and security interests in the Collateral of Agent
securing such Obligations and other obligations and liabilities shall not in any
manner be impaired, limited, terminated, waived or released, but shall continue
in full force and effect in favor of Agent for the benefit of the Secured
Parties.

 

11.        Governing Law. The validity, interpretation and enforcement of this
Amendment No. 2 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

12.        Binding Effect. This Amendment No. 2 shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.

 

13.        Headings. The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this Amendment No. 2.

 

14.        Counterparts. This Amendment No. 2 and any notices delivered under
this Amendment No. 2, may be executed by means of (a) an electronic signature
that complies with the federal Electronic Signatures in Global and National
Commerce Act, state enactments of the Uniform Electronic Transactions Act, or
any other relevant and applicable electronic signatures law; (b) an original
manual signature; or (c) a faxed, scanned, or photocopied manual signature. Each
electronic signature or faxed, scanned, or photocopied manual signature shall
for all purposes have the same validity, legal effect, and admissibility in
evidence as an original manual signature. Agent reserves the right, in its sole
discretion, to accept, deny, or condition acceptance of any electronic signature
on this Amendment No. 2 or on any notice delivered to Agent under this Amendment
No. 2. This Amendment No. 2 and any notices delivered under this Amendment No. 2
may be executed in any number of counterparts, each of which shall be deemed to
be an original, but such counterparts shall, together, constitute only one
instrument. Delivery of an executed counterpart of a signature page of this
Amendment No. 2 and any notices as set forth herein will be as effective as
delivery of a manually executed counterpart of the Amendment No. 2 or notice.

 



-9-

 

 

15.        Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by the Agent to effectuate the provisions and purposes of
this Amendment No. 2.

 



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



-10-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

    BORROWERS           LERNER NEW YORK, INC.                 By: /s/ Sheamus
Toal
                                                                                                                              
  Name: Sheamus Toal     Title: Chief Executive Officer, Chief Financial Officer
& Treasurer                 LERNCO, INC.                 By: /s/ Sheamus Toal  
  Name: Sheamus Toal     Title: President                     LERNER NEW YORK
OUTLET, LLC                 By: /s/ Sheamus Toal     Name: Sheamus Toal    
Title: President, Chief Executive Officer, Chief Financial Officer & Treasurer  
              LERNER NEW YORK FTF, LLC                 By: /s/ Sheamus Toal    
Name: Sheamus Toal     Title: President & Chief Financial Officer          
GUARANTORS           RTW RETAILWINDS, INC.                 By: /s/ Sheamus Toal
    Name: Sheamus Toal     Title: Chief Executive Officer, Chief Financial
Officer & Treasurer



 

[Amendment No. 2 to Fourth Amended and Restated Loan and Security Agreement]

 



 



 

 



    LERNER NEW YORK HOLDING, INC.                  By: /s/ Sheamus Toal     
Name: Sheamus Toal
                                                                                                                                        
  Title: Chief Executive Officer, Chief Financial Officer & Treasurer          
      LERNER NEW YORK GC, LLC                 By: /s/ Sheamus Toal     Name:
Sheamus Toal     Title: President                 NEW YORK & COMPANY STORES,
INC.           By: /s/ Sheamus Toal     Name: Sheamus Toal     Title: Chief
Executive Officer, Chief Financial Officer & Treasurer           FTF GC LLC    
      By: /s/ Sheamus Toal     Name: Sheamus Toal     Title: President & Chief
Executive Officer



 

[Amendment No. 2 to Fourth Amended and Restated Loan and Security Agreement]

 



 



 

 





    WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and Revolving Loan
Lender            
                                                                    By: /s/
Michele L. Riccobono     Name: Michele L. Riccobono     Title: Authorized
Signatory

 

[Amendment No. 2 to Fourth Amended and Restated Loan and Security Agreement]

 

 



 



 

Exhibit A

 

To

 

AMENDMENT NO. 2 TO FOURTH AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT AND JOINDER

  

 



 

 

Exhibit B

 

To

 

AMENDMENT NO. 2 TO FOURTH AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT AND JOINDER

  



 



